Appeal from a decision of the Unemployment Insurance Appeal Board which held that appellant was an employer within the meaning of the Unemployment Insurance Law (Labor Law, art. 18). Appellant was incorporated for the purpose of promoting co-operative movements in the interest of nurses. Neither the certificate of incorporation nor the operation of appellant indicates that it was organized and operated exclu*884sively for an educational purpose, or for any purpose within the exemption set forth in the Labor Law (§ 560, subd. 4). Decision unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.